DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanase et al. U.S. 6,460,879, previously published as 2002/0017775 (“Tanase”).  Tanase discloses a head protecting airbag device (paragraph [0003]) adapted to be mounted on a vehicle [0003] which has a window (W) and an assist grip (9) that is disposed in an upper edge of the window [0037] above a front seat [0043], the  by the front and rear attachment portions, the airbag device comprising an airbag ([0049], fig. 3) that is folded and accommodated on the upper edge of the window on an intra-vehicle side of the vehicle (inboard, [0052]) along a front-rear direction [0055], the airbag being configured to unfold downward and be deployed over an intra-vehicle side of the window (claim, 1) for protecting a head of a vehicle occupant (claim 1) when fed with an inflation gas [0057], wherein the airbag includes: 
a gas inflow portion [0057] that is inflatable with the inflation gas such that an intra-vehicle side wall portion [0055] and an extra-vehicle side wall portion (outboard, [0044]) are separated from each other, the gas inflow portion including a shielding and inflating portion [0057] that covers an area of the window [0053] below the assist grip; and 
a non-inflow portion (24) that is configured to couple the intra-vehicle side wall portion and the extra-vehicle side wall portion to each other and prevents the inflow of the inflation gas, the non-inflow portion including a peripheral portion (25) that surrounds a periphery of the gas inflow portion [0030], and a thickness [0014] regulating closing portion that regulates a thickness of the shielding and inflating portion (26, [0014]) when the airbag is inflated, wherein the thickness regulating closing portion is disposed in a front upper area of the shielding and inflating portion ([0012], fig. 6) to be located below the front attachment portion of the assist grip when the airbag is mounted on the vehicle, distant from a lower edge side of the peripheral portion (fig. 6), and wherein the thickness regulating closing portion is not disposed in an area of the shielding and inflating portion (26, fig. 6) to be located below the rear attachment portion of the assist grip.
In reference to claims 2 – 4, Tanase further discloses the shielding and inflating portion of the airbag is configured such that, when inflated, a maximum thickness portion [0051] shifts upward from an area below the front attachment portion of the assist grip (fig. 6) towards the area below the rear .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanase in view of T. Tanase, U.S. 7,246,817 (“Tanase ‘817”).  Tanase discloses the airbag is configured such that, a connection port portion [0007] connected to an inflator [0006] for causing the inflation gas to flow into the airbag but is not disposed on an upper edge side of a substantially central portion of the airbag.  Tanase teaches a connection port portion [0029] connected to an inflator [0036] is disposed on an upper edge side of a substantially central portion of the airbag (fig. 1 and 7) in the front-rear direction and above a rear edge side of the shielding and inflating portion [0059]  on a rear side of the assist grip (fig. 1).  One of ordinary skill in the art at the time the invention was filed would find modifying Tanase such that it comprised the connection port at the central portion of the airbag in view of the teachings of Tanase ‘817 obvious so as to quickly dispense air to both the front and rear airbag more evenly and located to push and break open the cover of the interior during deployment [0086].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616